Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 21-34 and 36-41 are pending. Claims 1-21 and have been cancelled. Claims 21, 28, 36 and 39 have been amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards a method for identifying, tracking and analyzing credential on file transaction for purchasing goods or services using server computer. The method enables higher authorization approval rates, which leads to efficient processing of online transactions by the transaction processing system as a whole. The method reduces both the processing power and time utilized. The merchant computers minimize opportunities of losing customers because of improved customer experience leading to improved merchants service perception. The cardholders experience improved cardholder experience due to reduced friction and minimal disruption of service. The issuer computers experience reduce risk of change of payment card and maintain top‐of‐wallet status. The merchant computers minimize opportunities of losing customers because of improved customer experience leading to improved merchants service perception.



Furthermore, the prior art does not teach:
receiving, by a server computer, an authorization request message for a transaction conducted by a user with a resource provider, wherein the authorization request message includes a credential on file indicator that indicates that a credential on file has been established between the user and the resource provider;
determining, by the server computer, from one or more data fields of the authorization request message, that the authorization request message comprises the credential on file indicator, wherein the credential on file indicator indicates a recurring transactional relationship between the user and the resource provider, and wherein the credential on file indicator indicates that the user has been previously authenticated by the resource provider;
determining, based on the authorization request message including the credential on file indicator, that there is a recurring relationship with the resource provider;
and processing the transaction based on the determined recurring relationship with the resource provider.



It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691